UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.001-08430 McDERMOTT INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) REPUBLIC OF PANAMA 72-0593134 (State or Other Jurisdiction ofIncorporation or Organization) (I.R.S. EmployerIdentification No.) 757 N. ELDRIDGE PKWYHOUSTON, TEXAS (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (281)870-5000 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler þ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No þ The number of shares of the registrant’s common stock outstanding at November 5, 2015 was 238,972,816. McDERMOTT INTERNATIONAL, INC. INDEX—FORM 10-Q PART I—FINANCIAL INFORMATION 3 Item1—Unaudited Consolidated Financial Statements 3 Consolidated Statements of Operations 3 Consolidated Statements of Comprehensive Loss 4 Consolidated Balance Sheets 5 Consolidated Statements of Cash Flows 6 Consolidated Statements of Stockholders’ Equity 7 Notes to the Consolidated Financial Statements 8 Item2—Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item3—Quantitative and Qualitative Disclosures about Market Risk 40 Item4—Controls and Procedures 41 PART II—OTHER INFORMATION 42 Item1—Legal Proceedings 42 Item1A—Risk Factors 42 Item2—Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 6—Exhibits 43 SIGNATURES 44 PART I—FINANCIAL INFORMATION Item1. Unaudited Consolidated Financial Statements McDERMOTT INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended September 30, Nine Months Ended September 30, (Unaudited) (In thousands, except share and per share amounts) Revenues $ Costs and Expenses: Cost of operations Selling, general and administrative expenses Loss (gain) on disposal of assets ) ) ) Impairment loss (recovery) - - ) Restructuring expenses Total costs and expenses Loss from Investments in Unconsolidated Affiliates ) Operating Income (Loss) ) ) Other Income (Expense): Interest expense, net ) Gain (loss) on foreign currency, net ) ) ) Other income (expense), net ) Total other expense ) Income (loss) before provision for income taxes and noncontrolling interests ) ) Provision for income taxes Net income (loss) ) ) Less: net income attributable to noncontrolling interest Net income (loss) attributable to McDermott International, Inc. $ $ ) $ $ ) Income (loss) per share Net income (loss) attributable to McDermott International, Inc.: Basic $ $ ) $ - $ ) Diluted $ $ ) $ - $ ) Shares used in the computation of income (loss) per share: Basic: Diluted: See accompanying notes to the Consolidated Financial Statements. 3 McDERMOTT INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) Three Months Ended September 30, Nine Months Ended September 30, (Unaudited) (in thousands) Net income (loss) $ $ ) $ $ ) Other comprehensive income (loss), net of tax: Unrealized gain (loss) on investments ) (7 ) ) - Foreign currency translation adjustment ) Gain (loss) on derivatives ) ) ) Other comprehensive loss, net of tax ) Total comprehensive income (loss) Less: comprehensive income attributable to non-controlling interests Comprehensive loss attributable to McDermott International, Inc. $ ) $ ) $ ) $ ) See accompanying notes to the Consolidated Financial Statements. 4 McDERMOTT INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS September 30, 2015 December 31, 2014 (Unaudited) (In thousands, except shares and par value data) Assets Current Assets: Cash and cash equivalents $ $ Restricted cash and cash equivalents Accounts receivable – trade, net Accounts receivable– other Contracts in progress Deferred income taxes Other current assets Total Current Assets Property, Plant and Equipment Less Accumulated depreciation ) ) Net Property, Plant and Equipment Accounts Receivable – Long-Term Retainages Investments in Unconsolidated Affiliates Deferred Income Taxes Investments Other Assets Total Assets $ $ Liabilities and Equity Current Liabilities: Notes payable and current maturities of long-term debt $ $ Accounts payable Accrued liabilities Advance billings on contracts Deferred income taxes Income taxes payable Total Current Liabilities Long-Term Debt Self-Insurance Pension Liability Non-current Income Taxes Other Liabilities Commitments and Contingencies Stockholders' Equity: Common stock, par value $1.00 per share, authorized 400,000,000 shares; issued 246,774,167 and 245,209,850 shares, respectively Capital in excess of par value (including prepaid common stock purchase contracts) Accumulated Deficit ) ) Treasury stock, at cost: 7,810,046 and 7,400,027 shares, respectively ) ) Accumulated other comprehensive loss ) ) Stockholders' Equity - McDermott International, Inc. Noncontrolling interest Total Equity Total Liabilities and Equity $ $ See accompanying notes to the Consolidated Financial Statements. 5 McDERMOTT INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Month Ended September 30, (Unaudited) (In thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Non-cash items included in net income (loss): Depreciation and amortization Drydock amortization Stock-based compensation charges Loss from investments in unconsolidated affiliates Loss (gain) on asset disposals ) Impairment loss (recovery) ) Restructuring expense (gain) ) Deferred taxes ) Other non-cash items Changes in assets and liabilities, net of effects from acquisitions and dispositions: Accounts receivable Net contracts in progress and advance billings on contracts ) Accounts payable ) Accrued and other current liabilities ) ) Pension liability and accrued postretirement and employee benefits ) Other assets and liabilities ) ) TOTAL CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment ) ) Restricted cash and cash equivalents ) Purchases of available-for-sale securities - ) Sales and maturities of available-for-sale securities Investments in unconsolidated affiliates ) - Proceeds from asset dispositions Other ) TOTAL CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from debt - Repayment of debt ) ) Debt issuance cost - ) Distribution to noncontrolling interest ) ) Other ) ) TOTAL CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES ) EFFECTS OF EXCHANGE RATE CHANGES ON CASH ) ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ See accompanying notes to the Consolidated Financial Statements. 6 McDERMOTT INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF EQUITY Accumulated Capital Other Common Stock in Excess Accumulated Comprehensive Treasury Stockholders' Noncontrolling Total Shares Par Value of Par Value Deficit Loss ("AOCI") Stock Equity Interest ("NCI") Equity (Unaudited) (In thousands, except shares) Balance at December 31, 2014 $ $ $ ) $ ) $ ) $ $ $ Net income - Other comprehensive income (loss), net of tax - ) - ) ) ) Exercise of stock options ) ) - - Share vesting ) - Stock-based compensation charges - ) - Purchase of common stock - ) ) - ) Other ) ) 48 - - 33 48 ) (4 ) Balance at September 30, 2015 $ $ $ ) $ ) $ ) $ $ $ See accompanying notes to the Consolidated Financial Statements. 7 McDERMOTT INTERNATIONAL, INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) TABLE OF CONTENTS PAGE Note 1—Basis of Presentation and Significant Accounting Policies 9 Note 2—Revenue Recognition 11 Note 3—Use of Estimates 11 Note 4—Accounts Receivable 14 Note 5—Contracts in Progress and Advance Billings on Contracts 15 Note 6—Restructuring 15 Note 7—Long-Term Debt and Notes Payable 17 Note 8—Pension Plans 18 Note 9—Derivative Financial Instruments 18 Note 10—Fair Value Measurements 19 Note 11—Accumulated Other Comprehensive Loss 21 Note 12—Earnings Per Share 22 Note 13—Segment Reporting 22 Note 14—Commitments and Contingencies 24 8 McDERMOTT INTERNATIONAL, INC.
